DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term vitreous is not found in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25-29, 33, 35, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2012/0191064 A1) in view of Varner et al. (US 2002/0198511 A1).
With regard to claim 21, Conston et al. teach a method of delivering fluid to an eye of a patient, the method comprising:(a) inserting a fluid delivery assembly into the eye of the patient (Fig. 9  assembly includes catheter 1 is inserted into the eye, [0048]); (b) moving the fluid delivery assembly in the eye of the patient toward a first location in the eye of the patient (Fig. 9 after insertion the catheter is advanced in the subretinal space, [0048]); (c) arresting movement of the fluid delivery assembly at a first time at the first location in the eye of the patient ([0037] the catheter is advanced to the delivery location); (d) delivering a first volume of fluid to a first subretinal site in the eye of the patient via a fluid delivery member of the fluid delivery assembly while the fluid delivery assembly is arrested at the first location ([0037] after advancement the therapeutic agent is delivered).  Conston et al. do not teach delivery of a second volume at a second site.  However, Varner et al. teach delivering a therapeutic agent within the eye and that multiple target sites may be accessed by moving the device without removing the delivery device and creating a new entry site ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the delivery member to a new location, stop, and deliver an agent in Conston et al. as Varner et al. teach this is effective for treating multiple sites without having to create additional insertions into the eye.  
With regard to claim 22, a needle is used to create a fistula through which the catheter is inserted ([0047], [0048], Figs. 8 and 9 needle 15, catheter 1).
With regard to claim 25, as the device is inserted into the subretinal space for treatment it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver the agent at multiple locations within the subretinal space as needed depending the size of the area requiring treatment.
With regard to claims 26 and 27, see Figs. 8 and 9 the retina and vitreous region are not traversed reducing trauma, the potential for endophthalmitis, and possible leakage ([0040]).
With regard to claims 28 and 29, see [0047] and [0048] the device is inserted through the sclera and choroid.
With regard to claims 33 and 35, see Fig. 9 the catheter is inserted to a posterior location superior to the macula (abstract, [0016]).
With regard to claim 38, Conston et al. teach a method of delivering fluid to an eye of a patient, the method comprising:(a) inserting a fluid delivery assembly into the eye of the patient (Fig. 9  assembly includes catheter 1 is inserted into the eye, [0048]); (b) moving the fluid delivery assembly in the eye of the patient toward a first location in the eye of the patient, without traversing a vitreous region or retinal layer of the eye (Figs. 8 and 9 after insertion the catheter is advanced in the subretinal space without traversing a vitreous region or retinal layer, [0040], [0048]); (c) arresting movement of the fluid delivery assembly at a first time at the first location in the eye of the patient ([0037] the catheter is advanced to the delivery location); (d) delivering a first volume of fluid to a first subretinal site in the eye of the patient via a fluid delivery member of the fluid delivery assembly while the fluid delivery assembly is arrested at the first location ([0037] after advancement the therapeutic agent is delivered).  Conston et al. do not teach delivery of a second volume at a second site.  However, Varner et al. teach delivering a therapeutic agent within the eye and that multiple target sites may be accessed by moving the device without removing the delivery device and creating a new entry site ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the delivery member to a new location, stop, and deliver an agent in Conston et al. as Varner et al. teach this is effective for treating multiple sites without having to create additional insertions into the eye.  As the device is inserted into the subretinal space for treatment it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver the agent at multiple locations within the subretinal space as needed depending the size of the area requiring treatment.
With regard to claim 39, see Fig. 9 ([0048]).

Claim(s) 23, 24, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2012/0191064 A1) and Varner et al. (US 2002/0198511 A1) as applied to claim 21 above, and further in view of Kashani et al. (US 2015/0164687 A1).
With regard to claims 23, 24, and 30-32, Conston et al. teach a bleb is created prior to insertion of the catheter for injection of the therapeutic agent ([0047], [0048]) but the bleb is not injected without removal of the instrument.  Conston et al. do not disclose a catheter slidably disposed within a needle.  However, Kashani et al. teach using a single delivery member to first deliver a salt solution to form a bleb prior to delivery of the agent to protect the area of insertion, the agent delivery member may be moved within an outer member and actuated to a controlled depth to deliver to a select location, the outer member is considered the needle and the inner member is considered the catheter ([0026], [0031], [0037], [0049], Fig. 4 catheter 404 needle 402).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner member and outer member which are slidable disposed relative to each other in Conston et al. as this would allow for the bleb and agent to be delivered with one device and without having to remove an instrument.  As combined member 1 of could be inserted through member 15, or other similar introducer and member 1 is moveable to inject the bleb and agent and may do so at multiple locations. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2012/0191064 A1) and Varner et al. (US 2002/0198511 A1) as applied to claim 33 above, and further in view of Rotenstreich (US 2016/0143776).
With regard to claim 34, Conston et al. teach delivery to the subretinal space to treat age-related macular degeneration (abstract, [0002]) but do not specifically disclose delivering to a site of geographic atrophy of the retina layer.  However, Rotenstreich teaches age-related macular degeneration results in atrophy ([0007]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the site of delivery in Conston et al. would be adjacent a site of atrophy as Conston et al. teaches treatment of the macula in response to age-related macular degeneration and Rotenstreich teach atrophy results from age-related macular degeneration.
 
Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2012/0191064 A1) and Varner et al. (US 2002/0198511 A1) as applied to claim 21 above, and further in view of Tei et al. (US 2005/0288697 A1).
With regard to claims 36 and 37, Conston et al. teach a method substantially as claimed but do not disclose using a sutured guide.  Conston et al. do disclose an incision may be made ([0034]).  However, Tei et al. teach using a guide in surgery on the eye which is sutured to the eye and beneficial for maintaining visibility of an incised area and allowing support for the instruments used to ensure proper placement and prevent instruments from accidental removal ([0008], [0035], [0040]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sutured guide in Conston et al. as Tei et al. teach this is beneficial for visualization, placement, and securement.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conston et al. (US 2012/0191064 A1) in view of Varner et al. (US 2002/0198511 A1) and Tei et al. (US 2005/0288697 A1).
With regard to claim 40, Conston et al. teach a method of delivering fluid to an eye of a patient, the method comprising: (b) inserting a fluid delivery assembly into the eye of the patient (Fig. 9  assembly includes catheter 1 is inserted into the eye, [0048]); (c) delivering a first volume of fluid to a first subretinal site in the eye of the patient via the fluid delivery assembly Figs. 8 and 9 after insertion the catheter is advanced in the subretinal space without traversing a vitreous region or retinal layer, [0040], [0048]); the acts of inserting, delivering the first volume of fluid, all being performed without: (i) traversing a vitreous region of the eye of the patient, (ii) traversing a retinal layer of the eye of the patient (Figs. 8 and 9 after insertion the catheter is advanced in the subretinal space without traversing a vitreous region or retinal layer, [0040], [0048]), and (iii) removing the fluid delivery assembly from the eye of the patient ([0037], the assembly is necessarily removed after use).  Conston et al. do not teach delivery of a second volume at a second site.  However, Varner et al. teach delivering a therapeutic agent within the eye and that multiple target sites may be accessed by moving the device without removing the delivery device and creating a new entry site ([0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the delivery member to a new location, stop, and deliver an agent in Conston et al. as Varner et al. teach this is effective for treating multiple sites without having to create additional insertions into the eye.  As the device is inserted into the subretinal space for treatment it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver the agent at multiple locations within the subretinal space as needed depending the size of the area requiring treatment.  Conston et al. but do not disclose using a sutured guide.  Conston et al. do disclose an incision may be made ([0034]).  However, Tei et al. teach using a guide in surgery on the eye which is sutured to the eye and beneficial for maintaining visibility of an incised area and allowing support for the instruments used to ensure proper placement and prevent instruments from accidental removal ([0008], [0035], [0040]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a sutured guide in Conston et al. as Tei et al. teach this is beneficial for visualization, placement, and securement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  del Cerro et al. (US 5,409,457) and Hughes (US 6,579,256 B2) teach subretinal delivery.  Luloh (US 5,425,730) teaches a sutured guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783